Exhibit 10.105.1

Stamp duty paid upon receipt
                                                                                                                                            
of statement. Authorization No. 7,
                                                                                                                                                       
Dated January 22, 1993

Loan Contract

Among the undersigned:

1 -              Name: INTER PARFUMS
                  Type: Corporation
                  Capital: 12,816,594 Euros
                  Corporate Headquarters: 4, Rond Point des Champs Elysees -
75008 PARIS
                  SIREN: 350.219.382      RCS PARIS

Represented by Mr. Philippe Benacin, date of birth, 01/15/1959, who possesses
all powers to the effect of these presents in his role as President and General
Director.

The aforementioned corporate body shall be referred to hereinafter as "the
Borrower".

2-               CREDIT LYONNAIS, with Corporate Headquarters in LYON, 18 rue de
la Republique, and with Central Headquarters in PARIS, 19 boulevard des
Italiens, SIREN 954 509 741, RCS LYON, is represented by:

Eric Penet Audet (handwritten)

Hereinafter "the Lender"

                The party of the second part,

It should be noted:

-                      That the Lender, on 10/16/2003, in Paris, granted, in
accordance with a private agreement, to the Borrower, a Line of Credit
(hereinafter the "Loan") for the amount of 15,000,000 Euros (fifteen million
Euros) at the 3 month Euribor interest rate plus a Fixed Margin of 0.45% per
annum, for the period of 5 years, to be repaid in full on 10/16/2008, being
specified that the Loan be used, at the date of signature of this Loan Contract,
for an amount up to 15,000,000 Euros.

-                      That the Borrower has asked the Lender to grant a Loan
for the amount of 16,000,000 Euros (sixteen million Euros) for the purpose of
fully and finally repaying up to the Loan amount of 15,000,000 Euros and to
refinance with an amount equal to 1,000,000 Euros for the acquisition by the
Borrower to the operational rights to a perfume license for the brand Lanvin.

-                      That the Lender has accepted to grant the Loan for
16,000,000 Euros as requested by the Borrower, provided that certain conditions
are met, that the assignment of the amounts loaned be respected.

-                      It is hereby agreed that a line of credit be opened under
the following special and general conditions:

Special Conditions

Amount of the Loan: 16,000,000 Euros (sixteen million Euros)

Purpose: This Loan is to allow the Borrower to repay the Loan aforementioned
statement in this Contract for the amount of 15,000,000 Euros and to refinance
the amount of 1,000,000 Euros for the acquisition of operational rights to a
perfume license for the brand Lanvin

  

Stamp duty paid upon receipt
                                                                                                                                            
of statement. Authorization No. 7,
                                                                                                                                                       
Dated January 22, 1993

                                                                                                                                     

Methods for availability of Loan funds:

The obligation of the Lender to place the Loan funds at the disposition of the
Borrower is conditional upon prior fulfillment of the following body of
Conditions Precedent stipulated in favor of the Lender:

-                      A letter in which the Borrower, as the party of the first
part, does instruct the Lender to allocate the Loan in the amount of 15,000,000
Euro to repay the aforementioned Loan as stated in this Contract and also to
irrevocably and definitively relinquish any right to new utilization of the
aforementioned Loan.

The Loan funds shall be made available through a single transfer planned to take
place by 07/12/2004 to account No. 608 H, agency 572.

Term of the Loan:

59 months and 19 days beginning on 07/12/2004.

Interest:

The Loan shall carry the three month EURIBOR rate, with an increase of 0.60% per
annum.

To clarify, the EURIBOR (Euro Interbank Offered Rate) rate is an indicator
established under the auspices of the Federation Bancaire de l'Union Europeenne
(Banking Federation of the European Union), based on the average of the best
Euro Market Interbank rates with terms of from one to twelve months, for the
reference banks operating on this market.

Interest shall be payable at the expiration of term on the following dates:

-                      Frequency and amount of interest payments: Quarterly, on
the 30th of the month.

-                      Date of the first payment: 09/30/2004

-                      Afterwards, the 30th day of the month of the three
following months

Manner of Calculation:

To clarify:

-                      The expression, "Interest Period" refers to the period
between two interest payments, including the first date of payment, excluding
the next payment date. (If interest is payable at the expiration of the term
add; "the period before the first interest payment shall also constitute an
Interest Period").

-                      The expression "Working Day" shall be understood herein
as a day when the EURIBOR is quoted, and when Interbank Compensation Systems in
France are open for business.

The interest rate shall be set based on the three month quote from the EURIBOR
for each Interest Period before the last Working Day proceeding the first day of
the Interest Period.

Interest shall be calculated

-                      based on the exact number of days making up each Interest
Period reported on the basis of 360 days annually (however, the first period
shall fall between 07/12/04 and 09/30/04).

Repayment of Capital:

The Loan shall be repayable through regular installment cash payments of 800,000
Euros (eight hundred thousand Euros), rounding up the exchange rate, as reported
on the last date of payment.

-                      Frequency and amount of cash payments: Quarterly, on the
30th of the month.

-                      Number of cash payments: 20

-                      Date of the first payment: 30/09/2004

 

Stamp duty paid upon receipt
                                                                                                                                            
of statement. Authorization No. 7,
                                                                                                                                                       
Dated January 22, 1993

-                      Date of the last payment: 30/06/2009

NB: An amortization table showing the dates and amounts of the payments against
capital and interest will be provided to the Borrower. It should be noted that
the interest rates in the amortization table should be considered an indication
(an assessment of the interest rate), and that in certain calculation
configurations within the amortization table, the payment amount may need to be
adjusted at the hundredth level.

Total Effective Rate of the Loan:

The total effective rate must rise to 2.76 % annually (that is to say 0.69 % per
quarter) on the basis of the three month's EURIBOR rate as of 29/08/2004, which
has been 2.121 % per year.

Special Dispositions:

-                      Filing fee:

The Borrower shall pay the Lender the amount of 2990.00 EUROS plus all taxes, on
the date of signature of this contact.

Authorization of Withdrawal

The Borrower authorizes the withdrawal of any payable amount from account No.
608 H, held at agency 572, which is due under the conditions of this loan.

Special Clauses

Holdings Clause - ownership

The parties hereby acknowledge that the loan has been finalized taking into
consideration regulations, within the meaning of article 1233.3 of the
Commercial Code, indirectly, by Messrs BENACIN and MADAR of the company Inter
Parfums. In the event that this condition is not sustained, the Lender shall
have the power to demand, automatically and upon simple notification, the
immediate repayment of the loan. Moreover, the Borrower shall commit to inform
the Lender, at the latest fifteen days after its intervention, of all
modifications that take place in their shareholders or of any one of their
subsidiary companies.

Clauses of Financial Commitments

The Borrower shall commit to making sure that:

-                      the ratio of its adjusted debt and its stockholders'
equity remains constantly lower than or equal to 1.

-                       The Lender shall have the power to verify this ratio at
all times.

-                      the ratio of its adjusted debt and its capacity to
self-finance (CIF) (including capital from rents or leasing) remains constantly
lower than or equal to 4.

In the event the "Adjusted Debt/CIF (including capital from rents or leasing)"
ratio is not maintained, the undersigned parties must meet in order to examine
the situation thus created and to define the conditions under which this
contract could be continued, given this event. If an agreement cannot be reached
between the parties, within 30 calendar days after the date Credit Lyonnais
notifies the Borrower of their intention to exercise their rights as outlined in
this clause, the contract shall automatically terminate and all amounts due,
including capital, would be payable immediately.

In the event the "Adjusted Debt/Corporate Capital ratio is not kept at any time,
Credit Lyonnais shall have the power to demand immediate repayment in full of
this contract without any other formality being required.

 

Stamp duty paid upon receipt
                                                                                                                                            
of statement. Authorization No. 7,
                                                                                                                                                       
Dated January 22, 1993

 

By "Adjusted Debt", it is agreed that the following values shall be retained:
 Loans + bonds and debts with credit establishments + miscellaneous loans and
financial debts (including amounts outstanding for lease of property) deductions
made from net funds (net investments + net available funds).

By "Net Worth", it is agreed that the following values shall be retained:
 Capital + prime + reserve + unappropriated earnings + consolidated income -
forecasted distributed profit + investment subsidies + regulated investments +
provisions for liabilities and charges + partner checking accounts that have
made prior transfers on behalf of Credit Lyonnais.

For "Capacity to Self-Finance" (CIF), it is agreed that; net income + other
financial and exceptional charges + recoveries on stocks and customer recoveries
on amortization, provisions and transfers of operational charges - other
financial and exceptional products + losses on capital operations - profits on
capital operations + endowments for provisions for liabilities and charges +
endowments for amortization and provisions on assets including amortization
entries for lease/rent (ultimately forfeited) - deferred charges on several
financial years - dividends on participations.

These ratios shall be established based on consolidated accounts certified by
the Borrower and must be made in the form of a certification issued by the
auditors of the Borrower's accounts.

Mutual Default Clause

Not including the situations defined in the general conditions below, the Lender
shall have the power to require immediate reimbursement of the full loan amount,
in the event that payment has not been made on an appropriate date and sum by
the Borrower or one of their affiliates in principal or interest, to the Lender
or to one of the latter's affiliates, under any other operation of credit which
was or would be concluded by the recipient of the credit or guarantor.

The same will be applicable in the event of non-payment on a loan contracted
through third parties, compulsory pre-payment of the financing or of breach of
any of the obligations resulting from the loan contract, unless the impugned
breach or the compulsory pre-payment was not contested in good faith and if this
dispute has not been held by a competent court.

Commitment of the Borrower

For the length of time that the Borrower shall be the debtor of an any liability
under the terms of the Contract, the Borrower shall commit himself to inform the
Lender immediately of any non-renewal by the Burberry Group PLC of the perfume
license to the operational rights of use of the Burberry brand for the
Borrower's profit. In the event of any non-renewal, the Lender and the Borrower
shall meet in order to study a possible modification of the Loan repayment
conditions.

General Conditions

1 - Dispositions related to Interest.

It shall be agreed that any modification of the base or method of calculation or
the methods of publication of the reference rate used to calculate the interest,
shall not affect the reference to this rate, which will remain applicable. In
the same way, any rate of comparable or equivalent nature which would replace
this reference rate shall be automatically applicable to the margin increase
agreed upon in the Special Conditions.

2 - Repayments before due date,

The Borrower may repay the Loan early without monetary penalty as long as the
repayment date corresponds to a quarterly interest payment date.

 

Stamp duty paid upon receipt
                                                                                                                                            
of statement. Authorization No. 7,
                                                                                                                                                       
Dated January 22, 1993

 

 

3 - Compulsory Pre-Payment

Without prejudice to the provisions agreed upon in the Special Conditions and
those in compliance with legal provisions, the Lender shall have the power to
require the immediate repayment of any outstanding amount due on the principal,
interest and incidentals of the loan, automatically, upon simple notification of
the Borrower, without any other legal formality nor court decision being
necessary, under any of the following circumstances:

-                      proven inaccuracy of information or verification
communicated by the Borrower to the Lender within the framework of the loan, or
use of the latter for other purposes than those agreed upon in the Special
Conditions Section;

-                      Failure by the Borrower or by one of the subsidiary
companies to comply with any of the commitments contracted at present, in
particular failure to make payment on the correct date of an interest or capital
payment, bearing in mind that subsequent payments or regulations shall not
create an obstacle that would block this liability;

-                      Disregard of the Financial Commitments under the
conditions as defined in the section "Special Clauses";

-                      Loss of control by Messrs BENACIN and MADAR, of the
company Inter Perfumes (as defined in article L233.3 of the Commercial Code);

-                      dissolution, merger, take over, spin-off or
implementation of a partial contribution of the Borrower's assets or transfer of
his business funds, transfer of corporate headquarters out of France,
discontinuance of business activity or conversion of the Borrower into a company
having a different form of governance if said conversion involves a reduction in
personal liability of its subsidiaries;

-                      a guarantee, as required by this agreement, is not
provided, within the range agreed upon, or if there is a reduction in the value
of the guarantee, in particular opening of a collective procedure or of an
out-of-court settlement by a third party guarantor, transfer of an asset given
in guarantee or if this asset becomes the subject of a precautionary measure or
compulsory enforcement,

-                      in the event of tax arrears or a reversal from the URSSAF
not duly disputed by the Borrower;

-                      closure of the Borrower's checking account with the
Lender, exclusion of the signature of the Borrower by the Banque de France or if
the Borrower's own funds are reduced to half of its share capital.

4 - Conditions related to Payment.

All amounts due to the Lender by virtue of this agreement shall be payable to
the agency or Centre Entreprise (Enterprise Center) managing the Loan. In the
event payment is not made on the due date, be it at the normal time or before
the scheduled time, it shall be interest bearing, automatically and without
formal notice, at the loan rate plus three points calculated from the due date
without this stipulation extending the time of payment.

Interest shall be capitalized, if due for an entire year, in accordance with
article 1154 of the Civil Code. Moreover, in the event that this agreement is
cancelled as a consequence of compulsory pre-payment or if the Lender initiates
an out-of-court procedure or one of a legal nature, the Borrower shall be
obligated to pay compensation of 5% across the board on the capital due.

5 - New Circumstances.

The Borrower commits to indemnify the Lender, on the sole justification given by
the latter, for any new fiscal burden to which the Lender would become subject
as a result of granting the loan, as well as the consequences of all new
measures of a monetary, financial or banking nature which would increase the
cost of financing or that would reduce its real performance, such as the
constitution of obligatory reserves, except in the case of early repayment of
the loan without remedy.

6 - Information on the Lender

During the time that the Borrower shall be indebted for any liability under the
terms of the Contract, the Borrower hereby commits to:

-                       remit to the Lender, within a month following approval,
all certified corporate year end statements (balance sheet, income statements
and schedules) together with the Chief Accountant, as well as quarterly reports
and consolidated accounts as legally required;

-                      inform the Lender, within the shortest time possible, by
providing him all supporting documents necessary, of any modification of its
by-laws and of any events that may affect its net worth, its obligations or its
business activities.

 

Stamp duty paid upon receipt
                                                                                                                                            
of statement. Authorization No. 7,
                                                                                                                                                       
Dated January 22, 1993

 

7 - Guarantee Given to Third Parties

The Borrower shall commit to not grant any securities, guarantees or charges to
third parties guaranteed by an asset, on the chart of accounts, without making
the Lender pari passu in equal rank.   Nevertheless, the present clause is not
applicable for guarantees or securities that the Borrower grants to cover
financing in the acquisition of an asset thenceforth they shall act exclusively
on the asset in question and only guarantee the financing of said asset.

8 - Mobilization.

The Lender shall be entitled to transfer claims resulting from the loan;
especially within the framework of a securitization operation as governed by the
law No. 88-1201 dated December 23, 1988.

It shall also be entitled to issue an order of recovery of debt (especially in
the event of securitization).

9 - Expenses.

Irrespective of the filing fees mentioned under the section Special Conditions,
all levies and taxes related to this Contract as well as preliminary expenses,
and of renewal of securities shall be the responsibility of the Borrower and
shall be repayable to the Lender by withdrawal from the account from which the
installment payments are made.

Final Dispositions:

Selection of Domicile.

For the execution of these presents and their continuations, the Borrower
selects as his domicile, his corporate headquarters and the Lender selects the
Centre Entreprise (Enterprise Center) where the account for the receipt of
payments specified under the Special Condition section is located.

Attribution of Jurisdiction.

The attribution of jurisdiction is hereby set in the courts of PARIS and those
within the jurisdiction of which is located in the Centre Entreprise (Enterprise
Center) for the receipt of payments, as the choice of the petitioner.

Created in two stamped originals

Executed in Paris (handwritten)                                         on this
day of the 12th of July, 2004 (handwritten)

           

                       
/s/                                                                    /s/
                        The
Lender                                                       The Borrower